DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pagaila et al. (PN 8,383,457).
Pagaila et al. discloses, as shown in Figures, a module comprising:
	a substrate (144);
	a first component (242) mounted on one main surface of the substrate;
	a sealing resin layer (254) sealing the one main surface and the first component;
	a second component (124) mounted on another main surface of the surface;
	an intermediate layer (172/164) provided on the other main surface of the substrate and having a plurality of columnar conductors (164); and
	a redistribution layer (174) laminated on a surface of the intermediate layer on an opposite side facing to the other main surface of the substrate,
	wherein the first component is connected to the redistribution layer with the columnar conductor interposed between the first component and the redistribution layer, and
.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caskey et al. (US 2014/0036454).
Caskey et al. discloses, as shown in Figures 25-26, a module comprising:
	a substrate (72);
	a first component (75) mounted on one main surface of the substrate;
	a sealing resin layer (no label) sealing the one main surface and the first component;
	a second component (85) mounted on another main surface of the surface (by 310 and 82);
	an intermediate layer (310) provided on the other main surface of the substrate and having a plurality of columnar conductors (32); and
	a redistribution layer (82) laminated on a surface of the intermediate layer on an opposite side facing to the other main surface of the substrate,
	wherein the first component is connected to the redistribution layer with the columnar conductor interposed between the first component and the redistribution layer ([0121],[0122]), and
	the second component has an outer electrode (no label) on the redistribution layer side, the outer electrode being connected to the redistribution layer.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2016/0276307).

	a substrate (150);
	a first component (164,444,464,524) mounted on one main surface of the substrate;
	a sealing resin layer (180,456,476,538) sealing the one main surface and the first component;
	a second component (324) mounted on another main surface of the surface (by 310 and 82);
	an intermediate layer (320) provided on the other main surface of the substrate and having a plurality of columnar conductors (308); and
	a redistribution layer (352) laminated on a surface of the intermediate layer on an opposite side facing to the other main surface of the substrate,
	wherein the first component is connected to the redistribution layer with the columnar conductor interposed between the first component and the redistribution layer, and
	the second component has an outer electrode (332) on the redistribution layer side, the outer electrode being connected to the redistribution layer.

Regarding claim 2, Lin discloses the intermediate layer includes a frame-shaped substrate having an inner peripheral surface provided to surround the second component, and a resin (338) is filled in a cavity surrounded by the inner peripheral surface, the second component, the redistribution layer, and the other main surface of the substrate.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagaila et al. (PN 8,383,457).
Pagaila et al. discloses the claimed invention including the module as explained in the above rejection.  Pagaila et al. does not disclose a recess is provided in the other main surface of the substrate, and the second component is arranged in the recess.  However, Pagaila et al. discloses, as shown in Figures 10a-11, that the substrate (210) can have a recess (212) in the other main surface of the substrate (210), and the second component (124) is arranged in the recess.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the substrate of Pagaila et al. having a recess being provided in the other main surface of the substrate, and the second component is arranged in the recess, such as taught by Figures 10a-11 of Pagaila et al. in order to further reduce the height of the module.

7.	Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0276307) in view of Tetsuya (JP2015-088519, of record).
Regarding claim 3, Lin discloses the claimed invention including the module as explained in the above rejection.  Lin further discloses the frame-shaped substrate and the cavity are rectangular when viewed from a direction perpendicular to the one main surface of the substrate.  Lin does not disclose the frame-shaped substrate has, when viewed from the direction perpendicular to the 

Regarding claim 8, Lin discloses the claimed invention including the module as explained in the above rejection.  Lin further discloses the frame-shaped substrate and the cavity are rectangular when viewed from a direction perpendicular to the one main surface of the substrate.  Lin does not disclose the frame-shaped substrate has, when viewed from the direction perpendicular to the one main surface of the substrate, a first groove extending from an outer peripheral surface of the frame-shaped substrate to the inner peripheral surface and a second groove extending from another outer peripheral surface to another inner peripheral surface, the first groove and the second groove are on a same line when viewed from the direction perpendicular to the one main surface.  However, Tetsuya discloses a substrate has, when viewed from the direction .

8.	Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0276307) in view of Park et al. (US 2016/0338202, of record).
Regarding claim 4, Lin discloses the claimed invention including the module as explained in the above rejection.  Lin does not disclose a shield film is provided on the inner peripheral surface of the frame-shaped substrate.  However, Park et al. discloses a module comprising a shield film (135B) is provided on the inner peripheral surface of the frame-shaped substrate (111A).  Note Figures 12-20 of Park et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the module of Lin having a shield film providing on the inner peripheral surface of the frame-shaped substrate, such as taught by Park et al. in order to shield or block the electromagnetic waves.

9.	Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0276307) in view of Kiwanami et al. (US 2014/0291859, of record).
Regarding claims 5 and 10, Lin discloses the claimed invention including the module as explained in the above rejection.  Lin does not disclose a wiring pattern connected to a ground potential is provided between the columnar conductors adjacent to each other.  However, Kiwanami et al. discloses a substrate comprising a wiring pattern (22x) connected to a ground potential (GND) is provided between the columnar conductors adjacent to each other.  Note Figures 5A-5B of Kiwanami et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the substrate of Lin having a wiring pattern connected to a ground potential is provided between the columnar conductors adjacent to each other, such as taught by Kiwanami et al. in order to stabilize the power supply voltage of the component and to further reduce high frequency noise.

10.	Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0276307) in view of Pagaila et al. (PN 8,383,457).
Lin discloses the claimed invention including the module as explained in the above rejection.  Lin does not disclose a recess is provided in the other main surface of the substrate, and the second component is arranged in the recess.  However, Pagaila et al. discloses a module having a recess (212) being provided in the other main surface of the substrate (210), and the second component (124) is arranged in the recess.  Note Figures 10a – 11 of Pagaila et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the substrate of Lin having a recess being provided in the other main surface of the .

11.	Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0276307) in view of Takai et al. (US 2016/0037640, of record).
Lin discloses the claimed invention including the module as explained in the above rejection.  Lin does not disclose the second component is fixed to the other main surface of the substrate by a metal member provided on the other main surface of the substrate of the second component.  However, Takai et al. discloses a component (3) is fixed to the other main surface of the substrate (102) by a metal member (113) provided on the other main surface of the substrate.  Note Figure 3 of Takai et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the substrate of Lin fixing to the other main surface of the substrate by a metal member, such as taught by Takai et al. in order to shield the component from external noise so the influence of the noise on the component is significantly reduce or prevented.

12.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0276307) in view of Tetsuya (JP2015-088519, of record) and further in view of Park et al. (US 2016/0338202, of record).
Regarding claim 9, Lin and Tetsuya disclose the claimed invention including the module as explained in the above rejection.  Lin and Tetsuya do not disclose a shield film is provided on the inner peripheral surface of the frame-shaped substrate.  However, Park et al. discloses a module comprising a shield film (135B) is provided on the inner peripheral surface of the frame-shaped .

13.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0276307) in view of Tetsuya (JP2015-088519, of record) and further in view of in view of Kiwanami et al. (US 2014/0291859, of record).
Regarding claims 5 and 10, Lin and Tetsuya disclose the claimed invention including the module as explained in the above rejection.  Lin and Tetsuya do not disclose a wiring pattern connected to a ground potential is provided between the columnar conductors adjacent to each other.  However, Kiwanami et al. discloses a substrate comprising a wiring pattern (22x) connected to a ground potential (GND) is provided between the columnar conductors adjacent to each other.  Note Figures 5A-5B of Kiwanami et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the substrate of Lin and Tetsuya having a wiring pattern connected to a ground potential is provided between the columnar conductors adjacent to each other, such as taught by Kiwanami et al. in order to stabilize the power supply voltage of the component and to further reduce high frequency noise.

14.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0276307) in view of Park et al. (US 2016/0338202, of record) and further in view of in view of Kiwanami et al. (US 2014/0291859, of record).
.

15.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0276307) in view of Tetsuya (JP2015-088519, of record) and further in view of Pagaila et al. (PN 8,383,457).
Lin and Tetsuya disclose the claimed invention including the module as explained in the above rejection.  Lin and Tetsuya do not disclose a recess is provided in the other main surface of the substrate, and the second component is arranged in the recess.  However, Pagaila et al. discloses a module having a recess (212) being provided in the other main surface of the substrate (210), and the second component (124) is arranged in the recess.  Note Figures 10a – 11 of Pagaila et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the substrate of Lin and Tetsuya having a recess being provided in the other main surface of the substrate, and the second component is arranged in the recess, such as taught by Pagaila et al. in order to further reduce the height of the module.

16.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0276307) in view of Park et al. (US 2016/0338202, of record) and further in view of Pagaila et al. (PN 8,383,457).
Lin and Park et al. disclose the claimed invention including the module as explained in the above rejection.  Lin and Park et al. do not disclose a recess is provided in the other main surface of the substrate, and the second component is arranged in the recess.  However, Pagaila et al. discloses a module having a recess (212) being provided in the other main surface of the substrate (210), and the second component (124) is arranged in the recess.  Note Figures 10a – 11 of Pagaila et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the substrate of Lin and Park et al. having a recess being provided in the other main surface of the substrate, and the second component is arranged in the recess, such as taught by Pagaila et al. in order to further reduce the height of the module.

17.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0276307) in view of Kiwanami et al. (US 2014/0291859, of record) and further in view of Pagaila et al. (PN 8,383,457).
Lin and Kiwanami et al. disclose the claimed invention including the module as explained in the above rejection.  Lin and Kiwanami et al. do not disclose a recess is provided in the other main surface of the substrate, and the second component is arranged in the recess.  However, Pagaila et al. discloses a module having a recess (212) being provided in the other main surface of the substrate (210), and the second component (124) is arranged in the recess.  Note Figures 10a – 11 of Pagaila et al.  Therefore, it would have been obvious to one of ordinary skills in the art at .

18.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0276307) in view of Tetsuya (JP2015-088519, of record) and further in view of Takai et al. (US 2016/0037640, of record).
Lin and Tetsuya disclose the claimed invention including the module as explained in the above rejection.  Lin and Tetsuya do not disclose the second component is fixed to the other main surface of the substrate by a metal member provided on the other main surface of the substrate of the second component.  However, Takai et al. discloses a component (3) is fixed to the other main surface of the substrate (102) by a metal member (113) provided on the other main surface of the substrate.  Note Figure 3 of Takai et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the substrate of Lin and Tetsuya fixing to the other main surface of the substrate by a metal member, such as taught by Takai et al. in order to shield the component from external noise so the influence of the noise on the component is significantly reduce or prevented.

19.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0276307) in view of Park et al. (US 2016/0338202, of record) and further in view of Takai et al. (US 2016/0037640, of record).
Lin and Park et al. disclose the claimed invention including the module as explained in the above rejection.  Lin and Park et al. do not disclose the second component is fixed to the other main .

20.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2016/0276307) in view of Kiwanami et al. (US 2014/0291859, of record) and further in view of Takai et al. (US 2016/0037640, of record).
Lin and Kiwanami et al. disclose the claimed invention including the module as explained in the above rejection.  Lin and Kiwanami et al. do not disclose the second component is fixed to the other main surface of the substrate by a metal member provided on the other main surface of the substrate of the second component.  However, Takai et al. discloses a component (3) is fixed to the other main surface of the substrate (102) by a metal member (113) provided on the other main surface of the substrate.  Note Figure 3 of Takai et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the substrate of Lin and Kiwanami et al. fixing to the other main surface of the substrate by a metal member, such as taught by Takai et al. in order to shield the component from external noise so the influence of the noise on the component is significantly reduce or prevented.

Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897